tcmemo_2010_237 united_states tax_court donald w ernle petitioner v commissioner of internal revenue respondent docket no filed date donald w ernle pro_se derek kaczmarek for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for at trial respondent filed a motion to conform pleadings to the evidence which the court granted filed an amended answer alleging fraud or in the alternative negligence and orally moved for the imposition of a penalty against petitioner pursuant to sec_6673 which the court took under advisement the issues for decision are whether petitioner received unreported income totaling dollar_figure whether petitioner is liable for the fraud_penalty pursuant to sec_6663 with respect to the underpayment_of_tax or alternatively the accuracy- related penalty pursuant to sec_6662 and whether a penalty under sec_6673 should be imposed against petitioner all section references are to the internal_revenue_code code in effect for and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact at the time he filed his petition petitioner resided in arizona on his timely filed form_1040 u s individual_income_tax_return petitioner reported total income of dollar_figure petitioner claimed a standard_deduction of dollar_figure and a personal_exemption of dollar_figure petitioner reported dollar_figure of federal_income_tax withholding and because the form_1040 showed zero taxable_income petitioner claimed a dollar_figure refund petitioner’s form_1040 was manifestly false in actuality petitioner received dollar_figure in nonemployee compensation from cavu inc dollar_figure in taxable retirement income from the defense finance and accounting service an agency of the department of defense dollar_figure in taxable retirement income from american century services l l c and dollar_figure in wages from aziza dujmic-palm view assisted living these income items were reported to respondent by the respective payors instead of attaching copies of the documents he received from the third-party payors petitioner attached to his form_1040 the following documents that were created and signed by him a corrected form 1099-misc miscellaneous income purporting to be from cavu inc reporting no nonemployee compensation a corrected form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc purporting to be from the defense finance and accounting service reporting no gross distribution and no taxable_amount but reporting dollar_figure in federal_income_tax withheld a series of corrected forms 1099-r purporting to be from american century services tefra agent collectively reporting no gross distributions and no taxable_amount but reporting dollar_figure in federal_income_tax withheld and a form_4852 substitute for form_w-2 wage and tax statement or form 1099-r distributions from pensions annuities retirement or profit-sharing_plans 1this nonemployee compensation is subject_to self- employment_tax iras insurance contracts etc indicating that petitioner received no income from aziza dujmic-palm view assisted living respondent examined petitioner’s form_1040 as an underreporting of income case on date respondent sent petitioner a cp2000 notice stating that the amount of income petitioner reported on his form_1040 did not match the amount of income paid to petitioner as reported on documents received from third-party payors the notice requested that petitioner explain the reason therefor by date petitioner failed to do so on date petitioner filed a form 1040x amended u s individual_income_tax_return for tax_year in which he overreported both his gross_income and his federal_income_tax withholding attached to the form 1040x were several documents purporting to corroborate this overreporting a form oid original_issue_discount purporting to be from countrywide home loans inc showing original_issue_discount of dollar_figure and federal_income_tax withheld of dollar_figure a form_1099-oid purporting to be from bank of the west showing original_issue_discount of dollar_figure and federal_income_tax withheld of dollar_figure and a form 1099-a acquisition or abandonment of 2we note that the corrected forms 1099-r collectively report that dollar_figure dollar_figure plus dollar_figure was withheld from petitioner the record does not reveal why petitioner claimed a lesser amount dollar_figure as a refund secured_property purporting to document a loan of property from petitioner to bank of the west showing a balance of principal outstanding of dollar_figure and the fair_market_value of property to be dollar_figure petitioner created the documents in an obvious attempt to mislead the internal_revenue_service irs into believing he was entitled to a dollar_figure tax_refund the irs did not accept the form 1040x as valid instead respondent sent petitioner a notice_of_deficiency on date petitioner timely petitioned this court and a trial was held on date petitioner refused to cooperate in the required pretrial stipulation process see rule at trial petitioner filed frivolous motions and raised frivolous objections petitioner refused to testify call witnesses or proffer any meaningful or credible_evidence as noted supra p at the conclusion of the trial respondent filed a motion to conform pleadings to the evidence in order to raise the affirmative issues of a sec_6663 fraud_penalty or in the alternative a sec_6662 accuracy- related penalty the penalty amount respondent asserts is based on the understatement reflected in petitioner’s form_1040 and not on petitioner’s inflated claim to withholding_tax credits as reported on his form 1040x opinion the commissioner’s determinations in his notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving by a preponderance_of_the_evidence that these determinations are incorrect rule a 290_us_111 petitioner does not assert that the burden_of_proof shifts to respondent pursuant to sec_7491 but even if he did we need not and do not decide the issue because we resolve the case on the preponderance_of_the_evidence and not on an allocation of the burden_of_proof rendering the issue of burden moot see 131_tc_185 i unreported income sec_61 generally includes in gross_income all income from whatever source derived unless excluded by a specific provision of the code this section is construed broadly to encompass any accession to a taxpayer’s wealth 515_us_323 348_us_426 macgregor v commissioner tcmemo_2010_187 payments for services and retirement payments are specifically included in the definition of gross_income sec_61 in the absence of adequate_records the commissioner may reconstruct income using any method that is reasonable in the light of all the surrounding facts and circumstances 81_tc_8 affd without published opinion sub nom knoll v commissioner 735_f2d_1370 9th cir we have held that the commissioner may rely upon third- party statements including forms see spurlock v commissioner tcmemo_2003_124 the uncontested evidence demonstrates that petitioner received wages from aziza dujmic-palm view assisted living nonemployee income from cavu inc and retirement income ie pension income from the defense finance and accounting service and american century services l l c in the amounts respondent determined these payments constitute income and generally are taxable as such see 127_tc_200 ndollar_figure affd 521_f3d_1289 10th cir retirement income 80_tc_1111 wages brunsman v commissioner tcmemo_2003_291 nonemployee compensation sec_1_61-11 income_tax regs retirement income petitioner presented no evidence demonstrating that any of these amounts were nontaxable we therefore sustain respondent’s determination that petitioner received dollar_figure in unreported income for ii sec_6663 fraud_penalty sec_6663 provides for a 75-percent penalty for any portion of an underpayment attributable to fraud fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing 92_tc_661 fraudulent intent is defined as ‘actual intentional wrongdoing and the intent required is the specific purpose to evade a tax believed to be owing ’ 67_tc_143 quoting 118_f2d_308 5th cir revg 40_bta_424 if any portion of the underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud unless the taxpayer establishes by a preponderance_of_the_evidence that part of the underpayment is not due to fraud sec_6663 the commissioner has the burden of proving by clear_and_convincing evidence that an underpayment exists the year in issue and that some portion of the underpayment is due to fraud see sec_7454 rule b fraud is never imputed or presumed but must be established by independent evidence that establishes fraudulent intent petzoldt v commissioner supra pincite fraud need not be established by direct evidence which is rarely available but may be proved by surveying the taxpayer’s entire course of conduct and drawing reasonable inferences therefrom 541_f3d_671 6th cir affg tcmemo_2007_173 see 317_us_492 several badges_of_fraud have been developed from which fraudulent intent may be inferred understatement of income failure to cooperate with tax authorities filing false documents intent to mislead which may be inferred from a pattern of conduct and maintaining inadequate records 796_f2d_303 9th cir affg tcmemo_1984_601 420_f2d_283 8th cir affg tcmemo_1968_12 respondent has established that petitioner grossly understated his income failed to cooperate with respondent’s agents during the examination of his form_1040 filed a false form_1040 to which were attached phony documents ie the corrected forms 1099-r 1099-misc and the form and filed a false form 1040x together with false documents ie the phony forms 1099-oid and form 1099-a petitioner engaged in a pattern of conduct by which he attempted to defraud the federal government respondent has met the standard of showing by clear_and_convincing evidence that petitioner intentionally filed a fraudulent form_1040 for petitioner presented no evidence or arguments to show that any part of the underpayment is not due to fraud accordingly we hold that petitioner is liable for the sec_6663 fraud_penalty on the underpayment_of_tax reported on his form_1040 because of our holding we need not address respondent’s alternative position that petitioner is liable for the sec_6662 accuracy-related_penalty iii sec_6673 penalty sec_6673 provides for a penalty not in excess of dollar_figure whenever it appears that the taxpayer has instituted proceedings before this court primarily for delay the taxpayer’s position is frivolous or groundless or the taxpayer unreasonably failed to pursue available administrative remedies a taxpayer’s position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir petitioner’s case is frivolous petitioner failed to abide by the court’s rules ie rule to stipulate all relevant matters not privileged he refused to stipulate even his own form_1040 and the notice_of_deficiency at trial petitioner made frivolous objections petitioner filed frivolous motions petitioner refused to testify and failed to provide any colorable argument in defense of his position petitioner through his chicanery has wasted the court’s limited resources we therefore require petitioner to pay a penalty pursuant to sec_6673 of dollar_figure to reflect the foregoing decision will be entered for respondent
